ORDER
PER CURIAM.
Jeffrey D. Lage (Lage) appeals from the trial court’s judgment in favor of Livingston Financial, LLC, (Livingston) on Livingston’s petition alleging that Lage owed Livingston principal plus interest for an unpaid balance on a credit account. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their infor*323mation only, setting forth the reasons for this order pursuant to Rule 84.16(b).